110 F.3d 68
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George D. GILBERT, Plaintiff-Appellant,v.STATE OF OREGON;  Oregon Department of Corrections;  FrankHall, Defendants-Appellees.
No. 96-35295.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Oregon state prisoner George D. Gilbert appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.  Gilbert alleged that defendants violated a settlement agreement previously entered between the parties governing the provision of kosher meals to Gilbert.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam).


3
We affirm the district court's summary judgment for defendants on Gilbert's claims regarding his kosher diet for the reasons stated by the district court in its March 5, 1996 opinion.


4
Because Gilbert has failed to present any facts or legal argument regarding summary judgment on the remainder of his claims, the claims are deemed abandoned.  See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1993) (holding, in pro se appeal, that claims not supported by argument are deemed abandoned unless failure to consider them would result in manifest injustice).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3